               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ROANOKE DIVISION

CHRISTOPHER DANIEL GAY,                       )
                                              )
                 Plaintiff,                   )     Case No. 7:19CV00439
                                              )
v.                                            )          OPINION
                                              )
                                              )     By: James P. Jones
CHIP SHULER, ET AL.,                          )     United States District Judge
                                              )
                 Defendants.                  )

      Christopher Daniel Gay, Pro Se Plaintiff.

      The plaintiff, Christopher Daniel Gay, a Virginia inmate proceeding pro se,

filed this civil rights action pursuant to 42 U.S.C. § 1983. Upon review of the

complaint, I conclude that the action must be summarily dismissed.

      Gay’s Amended Complaint and attachments present the following sequence

of events related to his claims. Gay is currently an inmate at the Southwest

Virginia Regional Jail in Meadowview, Virginia. On January 28, 2019, after a

traffic stop, Smyth County Sheriff’s Deputies arrested Gay on unspecified charges.

From Gay’s person, the deputies seized $12,500 in cash and a locked cell phone.

Records available online indicate that Gay has several serious criminal charges

pending against him in state court, including eluding police, three counts of

attempted capital murder of a law enforcement officer, and possession of a firearm
and ammunition as a convicted felon.            A hearing related to these charges is

scheduled for August 15, 2019.1

      According to Gay, however, the money and cell phone are unrelated to the

criminal charges for which he was arrested. He claims that he and his fiancée had

saved the money to purchase a landscaping truck. Gay has allegedly made several

unsuccessful efforts, through court motions and letters to the Smythe County

sheriff and the mayor of Marion, Virginia, to have the money and the cell phone

released to Gay’s fiancée, a nurse in Tennessee with no criminal record. Gay has

received no response from the sheriff or the mayor on the issue. Now Gay brings

this § 1983 action against these officials, claiming that I can order Smyth County

officials to release the money and the cell phone to the fiancée as Gay demands.

      I am unable to grant the relief that Gay seeks. In essence, he is appealing to

this federal trial court, seeking reversal of the order or orders issued by the Smyth

County General District Court that refused to require return of the seized cash and

cell phone. Lower federal courts, like this one, do not have appellate jurisdiction

to review or reverse rulings of any state court. Plyler v. Moore, 129 F.3d 728, 731

(4th Cir. 1997). Jurisdiction for appellate review of state court judgments lies


      1
          According to an online news source, at the time of Gay’s arrest, investigators
had been searching for him for months as a suspect in a theft in Tennessee. See Nick
Beres, ‘Little Houdini’ Arrested after High Speed Chase, News Channel 5-Nashville (Jan.
29, 2019, 4:36 PM), https://www.newschannel5.com/news/little-houdini-arrested-after-
high-speed-chase.
                                          -2-
exclusively with superior state courts and, ultimately, with the United States

Supreme Court. Id. at 731; 28 U.S.C. § 1257. Thus, I have no jurisdiction under

§ 1983 to address Gay’s contention that the state court erred in failing to order

return of his property items.

      I also cannot find that Gay has alleged any actionable § 1983 claim against

the defendants for allowing law enforcement officials to retain the property items

seized upon Gay’s arrest.       The Fourth Amendment protects citizens against

unreasonable searches and seizures. U.S. Const. amend. IV. The initial seizure of

the items in Gay’s possession when he was arrested was not unreasonable. Chimel

v. California, 395 U.S. 752, 763 (1969) (“[I]t is entirely reasonable for the

arresting officer to search for and seize any evidence on the arrestee’s person in

order to prevent its concealment or destruction.”).       It is also reasonable for

government officials to retain lawfully seized property items so long as they have a

‘“continuing interest’” in that property, such as an ongoing criminal investigation.

United States v. Carter, 859 F. Supp. 202, 204–05 (E.D. Va. 1994). With multiple

criminal charges pending against Gay in Smyth County, and the potential of

additional charges against him in Tennessee related to a theft, he has failed to state

facts showing why law enforcement officials have no continuing interest in the

seized property items. Accordingly, I conclude that Gay’s submissions fail to state




                                         -3-
any viable claim that the continued retention of the items at this time constitutes an

unreasonable seizure in violation of his rights.

      For the stated reasons, I will summarily dismiss this case, pursuant to 28

U.S.C. § 1915A(b)(1), for failure to state a claim upon which relief can be granted.

A separate Order will be entered herewith.

                                                DATED: August 13, 2019

                                                /s/ James P. Jones
                                                United States District Judge




                                          -4-
